Settle, J.
A makes his note to be paid on the 7th day of June, 1857, and on the 12th day of August, 1860, C endorses on the back of the note these words, to-wit: “ Pay the within to D,” and signed his name. Nothing more appears.
*388We are of opinion that 0 is neither au endorser, according" to the eomrnereial law, nor a guarantor; but that his endorsement merely passed the property in the note to D, just as his bill of sale would have passed a horse. But if we adopt the most favorable view for the plaintiff, and consider C as a guarantor, there has been such laehes on the part of.the plaintiff as to discharge the defendant.
The judgment of the Superior Court is reversed, and judgment will be entered here- that the defendant go without day.
Per Curiam. Judgment reversed.